Exhibit 10.1

 

[ex10-1_001.jpg]

 

MEMBERSHIP AGREEMENT

 

HI SERGIO TRAVERSA

 



 

Please review your Membership Details below.

 

If you have any questions or concerns, please don’t hesitate to reach out to us
at WE-US-29617@wework.com

 

PRIMARY MEMBER INFORMATION

 

 

Relmada Therapeutics, Inc.

Primary member: Sergio Traversa

st@relmada.com

+19174051305

   

WeWork Membership Agreement1

 

 

JOINING

 



 

WeWork 880 3rd Avenue

05-112 ● 4 person office
$3,550.00/mo

Start Date: January 1, 2019
Commitment term: 12 months
Notice period: 2 months

   

05-102 ● 8 person office
$7,650.00/mo

Start Date: January 1, 2019
Commitment term: 12 months
Notice period: 2 months

 

Discounts

-$7,280.00/mo from January 1, 2019 to January 31, 2019

-$3,360.00/mo from February 1, 2019 to December 31, 2019

 

Additional Fees

Setup Fee $0.00

 

SERVICE RETAINER SUMMARY

 



 

Service retainer fees for WeWork
880 3rd Avenue

$28,000.00

2.5x monthly membership fee

Your service retainer balance will be charged with any other additional fees.

INCLUDED CREDIT ALLOTMENTS

 

 

Conference room credits

34 total credits per month starting on January 1, 2019.

 

Print credits

1440 total black & white prints and 240 total color prints per month starting on
January 1, 2019.



 



WeWork Membership Agreement2

 

  

TERMS & CONDITIONS

 



 

By electronically signing the(se) membership agreement(s) below, your company is
entering into legally binding agreement(s). Please download and read carefully
prior to signing. Any Agreement(s), including the(se) Terms and Conditions and
Membership Details form(s), and any applicable Service Package Addendum(s), will
be effective when signed by both parties. In the event of any conflict between
the(se) Terms and Conditions and the Membership Details form(s), the Membership
Details form(s) shall prevail.

 

When signing this (these) Agreement(s) you must have the proper authority to
execute this (these) Agreement(s) on behalf of the company listed above and
incur the obligations described in this (these) Agreement(s) on behalf of such
company.

 

þI agree to the(se) Terms & Conditions, Payment Authorization Terms, Membership
Details Terms, and any applicable Service Package Addendum in this (these)
Membership Agreement(s). I additionally agree that in the event I have any
pre-existing Membership Agreement(s) the terms of such Agreement(s) which are
not revised, amended or terminated herein remain unchanged.

 

Community Manager’s signature

Nicole Maxman  

Electronic Signature



Sergio Traversa

880 3rd Ave Tenant LLC   Relmada Therapeutics, Inc.
Signed on December 21, 2018

 

WeWork

880 3rd Ave Tenant LLC

880 3rd Avenue
New York, NY, 10022, USA

WE-US-29617@wework.com

 

WeWork Membership Agreement3

 

 

TERMS & CONDITIONS

 

1.THE LINGO

 

“Agreement” means, collectively, these Terms & Conditions (the “Terms and
Conditions”), the attached Membership Details Form cover page(s) (the
“Membership Details Form”), and any other attachments, exhibits, and/or
supplements.

 

“Authorized Signatory” means an individual authorized to legally bind your
company.

 

“Capacity” means the maximum number of Memberships allotted to your Office Space
as set forth in the Membership Details Form.

 

“Commitment Term” means the period of time from the Start Date to the last day
of the period set forth on the Membership Details Form under “Commitment Term”
with respect to each Individual Office Number, and which may be extended upon
mutual agreement of the parties.

 

“Individual Office Number” means each individual office number and/or workspace
location as may be specified in the Membership Details Form. If the symbol “Ø”
is included on the Membership Details Form, we will provide the Individual
Office Number(s) for the agreed upon Capacity prior to the Start Date.

 

“Main Premises” means the Premises in which the Office Space is located, as set
forth in the Membership Details Form.

  

“Member” means each person you authorize to receive the Services (defined below)
(each Member granted a “Membership”).

 

“Member Company” or “you” means the company, entity, or individual entering into
this Agreement as listed in the Membership Details Form.

 

“Office Space” means the actual office or workspace corresponding to the
Individual Office Number(s), taken together.

 

“Premises” means a building or portion of a building in which WeWork offers
offices, workstations, other workspaces, and/or other services to Members.

 

“Primary Member” means the primary in-Premises Member contact for WeWork.

 

“Regular Business Days” are all weekdays, except local bank/government holidays.

“Regular Business Hours” are generally from 9:00 a.m. to 6:00 p.m. on Regular
Business Days.

 

“Set-Up Fee” means the fee you will be charged for each individual Membership
included in the Capacity of your Office Space; you are obligated to pay the
Set-Up Fee for each Individual Office that you occupy, including such Setup Fees
as may be due upon transfer, including upgrade or downgrade (i.e. transferring
to an Office Space with a higher or lower Capacity), of Office Space.

 

“Start Date” means the date set forth in the Membership Details Form upon which
the Services will begin being provided with respect to each Individual Office
Number.

 

“WeWork,” “we” or “us” means the WeWork entity you are contracting with.

 

“WeWork Member Network” means the WeWork members-only online community accessed
through the internet or our mobile app.

 

2.THE BENEFITS OF MEMBERSHIP

 

a.Services. Subject to the terms and conditions of this Agreement, and any other
policies we make available to you with prior notice from time to time, during
the Term (defined below), WeWork will use commercially reasonable efforts to
provide you (and your Members, as applicable) the services described below.
These services are referred to in this Agreement as the “Services.”

 

i.Non-exclusive access to the Office Space.

 

ii.Regular maintenance of the Office Space.

 

iii.Furnishings for the Office Space of the quality and in the quantity
typically provided to other member companies with similar office space,
workstations, and/or other workspace, as applicable, in the Premises.

 

iv.Access to and use of the WeWork Member Network in accordance with the terms
of services available on our website.

 

v.Access to and use of the shared Internet connection in accordance with the
terms of services available on our website.

 

vi.Use of the printers, copiers and/or scanners available to our members and
member companies, in accordance with the terms described herein.

 

vii.Use of the conference rooms in your Main Premises and use of conference
rooms in any other WeWork Premises during Regular Business Hours, in each case
subject to availability and your prior reservation of such conference rooms, in
accordance with the terms described herein.



 

1

 

 

viii.Heat and air-conditioning in the Office Space during Regular Business
Hours.

 

ix.Electricity for reasonably acceptable office use.

 

x.Use of kitchens and beverages made available to our members and member
companies.

 

xi.Acceptance of mail and deliveries on behalf of your business during Regular
Business Hours.

 

xii.Opportunity to participate in members-only events, benefits and promotions.

 

Other services may be provided for an additional fee, such as car parking space,
phone service, and IT services, subject to availability at the Main Premises and
any additional terms and expenses applicable to those services.

 

b.Our Reserved Rights. We are entitled to access your Office Space, with or
without notice, in connection with our provision of the Services, for safety or
emergency purposes or for any other purposes. We may temporarily move
furnishings contained in your Office Space. We reserve the right to alter or
relocate your Office Space, provided that we will not do so in a manner that
substantially decreases the square footage of your assigned Office Space or
related amenities. We may also modify or reduce the list of Services or
furnishings provided for your Office Space at any time. The Services may be
provided by us, an affiliate or a third party.

 

c.Office Space Not Timely Available. If we are unable to make the Office Space
available by the Start Date we will not be subject to any liability related to
such inability, nor will such inability affect the enforceability of this
Agreement. This Agreement shall remain in full force and effect, provided that:
(i) the failure to provide access to the Office Space does not last longer than
two (2) months and (ii) at our sole discretion we will either (x) provide you
with alternate office space (which may or may not be within a WeWork building)
with reasonably comparable Capacity during such period and charge your
Membership Fee or (y) not charge you the Membership Fee during the period the
Office Space is not available to you. Following the two (2) month period set
forth in (i) above, you shall have the ability to terminate this Agreement upon
seven (7) days’ prior notice to us. If we do provide you alternate office space
as described in clause (x) above, during the period we provide you with such
alternate office space, the individuals named as Members shall be deemed to be
Members and otherwise shall be fully subject to the terms of this Agreement.
Notwithstanding anything in this paragraph to the contrary, if the delay in
providing the Office Space is due to your actions or inactions or due to changes
in or work to the Office Space requested by you, we will not be subject to any
liability related to such delay nor will such delay affect the validity of this
Agreement and we shall have no obligations to provide you with the benefits
described in subsections (x) and (y) of this paragraph and you shall not be
entitled to terminate this Agreement and shall be liable for the payment of the
Membership Fees from the Start Date.

d.Access Prior to Start Date. If we, in our sole discretion, provide you with
access to your Office Space for any period of time prior to your Start Date (a
“Soft Open Period”), during any such Soft Open Period you and your Members shall
be fully subject to the terms of this Agreement, regardless of whether we choose
to charge you the Membership Fee during any such Soft Open Period.

 

3.YOUR MEMBERS

 

a.Member List. You are responsible for maintaining the accuracy of your list of
Members on the WeWork Member Network (your “Member List”). Only those
individuals included on the Member List will be deemed to be “Members” and
entitled to receive the Services described in this Agreement. To the extent
permitted by law, all of your Members shall be required to provide valid
government issued identification in order to be issued an activated key card to
access the Premises. If the number of Members or other individuals regularly
using your Office Space exceeds the Capacity, you will be required to pay the
then current additional fee as set forth on our website. In no event will the
number of Members exceed 1.5 times the Capacity, regardless of additional fees
paid; however affiliated members with other active memberships offered by WeWork
such as We Membership, Hot Desk, and/or separate Dedicated Desk Memberships
using desks outside of the Office Space will not count towards this limit. We
reserve the right to further limit the number of Members allowed at any point.

 

Upon the addition of a Member to the Member List, WeWork will create a profile
for such Member on the WeWork Member Network. Such profile will be viewable by
us, our employees and agents, and other members. The created profile will
include only the Member’s name and the Member Company; any additional
information, including a photograph, shall be added solely as determined by you
or your Members.



 

2

 

 

b.Changes to or Removal of Primary Member or Authorized Signatory. An Authorized
Signatory generally has the sole authority to make changes to or terminate this
Agreement. A Primary Member will generally serve as WeWork’s primary contact
regarding matters that involve your Members, the physical Office Space or the
Premises. If no Authorized Signatory other than the Primary Member is designated
by you on the Membership Details Form, the Primary Member will serve as the
Authorized Signatory. We will be entitled to rely on communications to or from
the Authorized Signatory or Primary Member as notice to or from the applicable
Member Company. However, an Executive Officer of the applicable Member Company
(“Executive Officer”) will have the authority to override the request of an
Authorized Signatory or Primary Member, as applicable, provided that we receive
such a request within 24 hours following such Authorized Signatory’s or Primary
Member’s request. We will be entitled to request reasonable documentation to
confirm that an individual claiming to be an Executive Officer truly is one and
to exercise our discretion in determining whether a particular position
constitutes an “Executive Officer.” An Executive Officer will also have the
authority to remove or replace the individual serving as the Authorized
Signatory and/or Primary Member. Unless we receive instructions from the
Authorized Signatory or Executive Officer, if the individual designated as the
Primary Member ceases to provide services to the Member Company or ceases using
the Office Space regularly, we will use our reasonable judgment in designating a
replacement Primary Member.

 

4.MEMBERSHIP FEES; PAYMENTS

 

a.Payments Due Upon Signing. Upon submitting a signed and completed Agreement,
you will be obligated to deliver to us, in the amount(s) set forth on your
Membership Details Form, (i) the Service Retainer and (ii) the Set-Up Fee.

 

b.Membership Fee. During the Term (defined below) of this Agreement, your
Membership Fee will be due monthly and in advance as of the first (1st) day of
each month. You are obligated to make payment of all Membership Fees owed
throughout the Commitment Term and this obligation is absolute notwithstanding
any early termination of the Agreement by you (“Membership Fee Obligations”).
You agree to pay promptly: (i) all sales, use, excise, value added, and any
other taxes which you are required to pay to any other governmental authority
(and, at our request, will provide to us evidence of such payment) and (ii) all
sales, use, excise, value added and any other taxes attributable to your
Membership as shown on your invoice. The Membership Fee set forth on the
Membership Details Form covers the Services for only the number of Members
indicated in the Membership Details Form. Additional Members will result in
additional fees as set forth on our website.

On each anniversary of the Start Date (including during any Commitment Term) the
Membership Fee will be subject to an automatic three percent (3%) increase over
the then current Membership Fee. Following any Commitment Term, we reserve the
right to further increase or decrease the Membership Fee at our sole discretion
upon thirty (30) days’ prior notice to you in advance of and in accordance with
the Termination Notice Period described below in Section 5(d).

 

c.Invoices; Financial Information. WeWork will send or otherwise provide
invoices and other billing-related documents, information and notices to the
Primary Member or, if a Billing Contact is indicated on the Membership Details
Form, the Billing Contact. Change of the Billing Contact will require notice
from the Authorized Signatory in accordance with this Agreement.

 

d.Credits; Overage Fees. Each month, you will receive a certain number of
credits for conference room use and a certain number of credits for color and
black and white copies and printouts, as specified on the Membership Details
Form. These allowances may not be rolled over from month to month. If these
allocated amounts are exceeded, you will be responsible for paying fees for such
overages. The current overage fee schedule is listed on our website. All overage
fees are subject to increase from time to time at our sole discretion.

 

e.Late Fees. If payment for the Membership Fee or any other accrued and
outstanding fee is not made by the tenth (10th) of the month in which such
payment is due, you will be responsible for paying the then-current late charge.
The current late fee schedule is listed on our website. All late fees are
subject to increase from time to time at our sole discretion.

 

f.Form of Payment. We accept payment of all amounts specified in this Agreement
solely by the methods we communicate to you during the membership sign up
process or from time to time during the Term. You are required to inform us
promptly of any changes to your payment information. Changing your payment
method may result in a change in the amount required under this Agreement to be
held as the Service Retainer.



  

3

 

 

g.Outstanding Fees. Any outstanding fees will be charged in arrears on a monthly
basis. When we receive funds from you, we will first apply funds to any balances
which are in arrears (including any outstanding late fees) and to the earliest
month due first. Once past balances are satisfied, any remaining portion of the
funds will be applied to current fees due. If any payments remain outstanding
after we provide notice to you, we may, in our sole discretion, withhold
Services or terminate this Agreement in accordance with Section 5.

 

h.No Refunds. Except as otherwise provided for herein, there are no refunds of
any fees or other amounts paid by you or your Members in connection with the
Services.

 

5.TERM AND TERMINATION

 

a.Term. This Agreement will be effective when signed by both parties (“Effective
Date”); provided that we have no obligations to provide you with the Services
until the later of (i) the date on which payment of your Service Retainer,
Set-Up Fee and first month’s Membership Fee has been received by us or (ii) the
Start Date. Unless otherwise set forth on the Membership Details Form, following
the Commitment Term, this Agreement shall continue on a month-to-month basis
(any term after the Commitment Term, a “Renewal Term”), subject to the
Termination Notice Periods (defined below). The Commitment Term and all
subsequent Renewal Terms shall constitute the “Term.” If no Commitment Term is
indicated on your Membership Details Form, the default Commitment Term shall
commence on the Start Date and end one (1) month after the Start Date. This
Agreement will continue until terminated in accordance with this Agreement.

 

b.Move In / Move Out. If the Start Date is a Regular Business Day, you will be
entitled to move into the Office Space no earlier than 11:00 a.m. on the Start
Date, provided you have complied with the payment obligations described in
Section 5(a). If the Start Date is not a Regular Business Day, you will be
entitled to move into the Office Space no earlier than 11:00 a.m. on the first
Regular Business Day after the Start Date. On the last Regular Business Day of
the Termination Effective Month (defined below), you must vacate the Office
Space by no later than 4:00 p.m.

 

c.Cancellation Prior to Start Date by You. You may cancel this Agreement prior
to the Start Date upon delivery of notice to us. If you terminate more than one
(1) full calendar month prior to your Start Date, you may be entitled to a
refund of your Set-Up Fee, less any applicable charges, expenses or deductions;
however, you will not be entitled to a refund of your Service Retainer. If you
terminate within one (1) full calendar month prior to your Start Date, you will
not be entitled to a refund of your Set-Up Fee or Service Retainer.

d.Termination by You. You may terminate this Agreement by providing written
notice to us prior to the month in which you intend to terminate this Agreement
(“Termination Effective Month”) in accordance with the notice periods set forth
in the chart below (the “Termination Notice Period(s)”). The applicable
Termination Notice Period shall be determined by the Commitment Term and
Capacity for the relevant Individual Office Number, as depicted in the chart
below, and as displayed on the Membership Details Form. The Termination Notice
Periods shall apply to any termination by you during the Term. After receiving
such notice we will deliver to you the WeWork Exit Form (“Exit Form”), which you
must complete and submit to us. The termination will be effective on the later
of the last Regular Business Day of the Termination Effective Month and the
expiration of the Commitment Term. No termination by you shall be effective
during the Commitment Term (except pursuant to Section 2(c)), and termination by
you during the Commitment Term is a breach of this Agreement. Downgrade of the
Office Space (i.e. transferring to an office space with a lower Capacity) is
also not permitted during the Commitment Term. If you terminate this Agreement
prior to the end of the Commitment Term (or during any relevant Termination
Notice Period), your Membership Fee Obligations shall become immediately due. In
addition to any rights, claims and remedies we choose to pursue in our
discretion, your Service Retainer shall be forfeited immediately as a result of
your breach. Notice must be provided during Regular Business Hours. The Exit
Form needs to be completely filled out and signed by the Authorized Signatory;
however, please note that the termination of your Agreement on the last Regular
Business Day of the Termination Effective Month will be triggered upon your
provision of written notice of termination to us, regardless of when you
complete and submit the Exit Form. You will not be entitled to pro ration with
respect to the last month’s Membership Fee. For instance, if you vacate your
Office Space before the last Regular Business Day of April, you will still owe
us the full Membership Fee for the full month of April.



 

4

 

 

Member Company Termination Notice Periods Required:

 

Commitment Term  Capacity    0 - 24  25 - 74  75+ 1 - 5 months  1 month  2
months  3 months 6 - 11 months  1 month  2 months  3 months 12 - 23 months  2
months  3 months  6 months 24 + months  3 months  6 months  6 months

 

●Example: If the Capacity for the Office Space is between twenty-five (25) and
seventy-four (74) Members, and the Commitment Term is between six (6) and eleven
(11) months, the applicable Termination Notice Period would be two (2) months,
and to terminate this Agreement effective the last Regular Business Day of April
(provided that the Commitment Term shall have expired by such date) the last
opportunity to provide notice to us would be during Regular Business Hours on
the last Regular Business Day of February.

 

e.Termination or Suspension by Us. We may withhold Services or immediately
terminate this Agreement: (i) upon breach of this Agreement by you or any
Member; (ii) upon termination, expiration or material loss of our rights in the
Premises; (iii) if any outstanding fees are still due after we provide notice to
you; (iv) if you or any of your Members fail to comply with the terms and
conditions of the WeWork Member Network Terms of Service, our Wireless Network
Terms of Service, or any other policies or instructions provided by us or
applicable to you; or (v) at any other time, when we, in our sole discretion,
see fit to do so. You will remain liable for past due amounts, and we may
exercise our rights to collect due payment, despite termination or expiration of
this Agreement.

An individual Member will no longer receive the Services and is no longer
authorized to access the Main Premises or other Premises upon the earlier of (x)
the termination or expiration of this Agreement; (y) your removal of such Member
from the Member List or (z) our notice to you that such Member violated this
Agreement. We may withhold or terminate Services of individual Members for any
of the foregoing reasons; in such circumstances this Agreement will continue in
full force and effect to the exclusion of the relevant Member.

 

f.Service Retainer. The Service Retainer will be held as a retainer for
performance of all your obligations under this Agreement, including the
Membership Fee Obligations, and is not intended to be a reserve from which fees
may be paid. In the event you owe us other fees, you may not rely on deducting
them from the Service Retainer, but must pay them separately. We will return the
Service Retainer, or any balance after deducting outstanding fees and other
costs due to us, including any unsatisfied Membership Fee Obligations, to you by
bank transfer or other method that we communicate to you within thirty (30) days
(or earlier if required by applicable law) after the later of (i) the
termination or expiration of this Agreement and (ii) the date on which you
provide to us all account information necessary for us to make such payment.
Return of the Service Retainer is also subject to your complete performance of
all your obligations under this Agreement, including full satisfaction of your
Membership Fee Obligations and any additional obligations applicable following
termination or expiration of this Agreement.

 

g.Removal of Property Upon Termination. Prior to the termination or expiration
of this Agreement, you will remove all of your, your Members’, and your or their
guests’ property from the Office Space and Premises. After providing you with
reasonable notice, we will be entitled to dispose of any property remaining in
or on the Office Space or Premises after the termination or expiration of this
Agreement and will not have any obligation to store such property, and you waive
any claims or demands regarding such property or our handling or disposal of
such property. You will be responsible for paying any fees reasonably incurred
by us regarding such removal. We shall have no implied obligations as a bailee
or custodian, and you hereby indemnify us and agree to keep us indemnified in
respect of any claims of any third parties in respect of such property.
Following the termination or expiration of this Agreement, we will not forward
or hold mail or other packages delivered to us.



 



5

 

 

6.HOUSE RULES

 

In addition to any rules, policies and/or procedures that are specific to a
Premises used by you:

 

a.You acknowledge and agree that:

   

i.keys, key cards and other such items used to gain physical access to the
Premises, or the Office Space remain our property. You will cause your Members
to safeguard our property and you shall promptly notify us and be liable for
replacement fees should any such property be lost, stolen or destroyed;

 

ii.you shall promptly notify us of any change to your contact and/or payment
information;

 

iii.we will provide notice to you of any changes to Services, fees, or other
updates via email. It is your responsibility to read such emails and to ensure
your Members are aware of any changes, regardless of whether we notify such
Members directly;

 

iv.carts, dollies and other freight items which may be made available may not be
used in the passenger elevator except at our discretion;

 

v.for security reasons, we may, but have no obligation to, regularly record
certain areas in the Premises via video;

 

vi.all of your Members are at least 18 years of age;

 

vii.you shall be solely and fully responsible for ensuring that alcohol is
consumed responsibly by your individual Members and that no alcohol is consumed
by any of your Members or guests who is younger than the legal age for consuming
alcohol in the applicable jurisdiction;

 

viii.common spaces are to be enjoyed by all our member companies, members and
guests unless otherwise instructed by us, and are for temporary use and not as a
place for continuous, everyday work;

 

ix.you will provide us with reasonable notice of and complete all required
paperwork prior to hosting any event at the Premises;

 

x.you will be responsible for any damage to your Office Space other than normal
wear and tear;

 

xi.you will be responsible for replacement fees for any item(s) provided to you
by the WeWork community team for temporary use should any such property be lost,
stolen or destroyed;

 

xii.we are not liable for any mail or packages received without a WeWork
employee’s signature indicating acceptance;

xiii.you may not make any structural or nonstructural alterations or
installations (including, but not limited to, wall attachments, furniture, IT
equipment, and/or glass paneling) in the Office Space or elsewhere in the
Premises without prior approval by us. In the event that any alterations or
installations are made, you shall be responsible for the full cost and expense
of the alteration or installation and, prior to the termination of this
Agreement, the removal of such items and the restoration necessitated by any
such alterations, and we shall deduct any such costs not otherwise paid by you
from the Service Retainer. In no event are you permitted to perform any of these
actions. Only a member of our facilities staff is entitled to perform an
alteration, installation, removal or restoration. Reach out to a member of your
community team for more information;

 

xiv.you and your Members’ computers, tablets, mobile devices and other
electronic equipment must be (a) kept up-to-date with the latest software
updates provided by the software vendor and (b) kept clean of any malware,
viruses, spyware, worms, Trojans, or anything that is designed to perform
malicious, hostile and/or intrusive operations. We reserve the right to remove
any device from our networks that poses a threat to our networks or users until
the threat is remediated; and

 

xv.you consent to our non-exclusive, nontransferable use of your Member Company
name and/or logo in connection with identifying you as a Member Company of
WeWork, alongside those of other member companies, on a public-facing
“Membership” display on our website, as well as in video and other marketing
materials. You warrant that your logo does not infringe upon the rights of any
third party and that you have full authority to provide this consent. You may
terminate this consent at any time upon thirty (30) days’ prior notice.

 

b.No Member will:

 

i.perform any activity or cause or permit anything that is reasonably likely to
be disruptive or dangerous to us or any other member companies, or our or their
employees, guests or property, including without limitation the Office Space or
the Premises;

 

ii.use the Services, the Premises or the Office Space to conduct or pursue any
illegal or offensive activities or comport themselves to the community in a
similar manner; all Members shall act in a respectful manner towards other
member companies and our and their employees and guests;



 



6

 

 

iii.misrepresent himself or herself to the WeWork community, either in person or
on the WeWork Member Network;

 

iv.take, copy or use any information or intellectual property belonging to other
member companies or their members or guests, including without limitation any
confidential or proprietary information, personal names, likenesses, voices,
business names, trademarks, service marks, logos, trade dress, other identifiers
or other intellectual property, or modified or altered versions of the same, and
this provision will survive termination of this Agreement;

 

v.take, copy or use for any purpose the name “WeWork” or any of our other
business names, trademarks, service marks, logos, trade dress, marketing
material, other identifiers or other intellectual property or modified or
altered versions of the same, or take, copy or use for any purpose any pictures
or illustrations of any portion of the Premises, or engage in any conduct that
is likely to cause confusion between WeWork and yourself, without our prior
consent, and this provision will survive termination of this Agreement, provided
that during the term of this Agreement you will be able to use “WeWork” in plain
text to accurately identify an address or office location;

 

vi.film within any Premises, including within the Office Space, without
completing all required paperwork and receiving express written consent from
WeWork;

 

vii.use the Office Space in a retail, medical, or other capacity involving
frequent visits by members of the public, as a residential or living space, or
for any exclusively non-business purpose;

 

viii.sell, manufacture or distribute any controlled substance, including
alcoholic beverages, from the Office Space, or obtain a license for such sale,
manufacture, importation, or distribution using the Office Space or the address
of the Main Premises;

 

ix.use our mail and deliveries services for fraudulent or unlawful purposes, and
we shall not be liable for any such use;

 

x.store significant amounts of currency or other valuable goods or commodities
in the Office Space that are not commonly kept in commercial offices; in the
event that you do so, we will not be liable for any such loss;

  xi. make any copies of any keys, keycards or other means of entry to the
Office Space or the Premises or lend, share or transfer any keys or keycards to
any third party, unless authorized by us in advance;

 

xii.install any locks to access the Office Space or anywhere within the
Premises, unless authorized by us in advance;

 

xiii.allow any guest(s) to enter the building without registering such guest(s)
and performing any additional required steps according to our policies;

 

xiv.operate any equipment within the Premises that has a higher heat output or
electrical consumption than in a typical personal office environment, or places
excessive strain on our electrical, IT, HVAC or structural systems, with such
determination to be made in our sole discretion, without our prior approval; or

 

xv.bring any weapons of any kind, or any other offensive, dangerous, hazardous,
inflammable or explosive materials into the Office Space or the Premises.

 

You are responsible for ensuring your Members comply with all House Rules and
with all rules, policies and/or procedures that are specific to a Premises used
by you, and agree that in the event of any penalty or fine resulting from the
breach of any such rules, policies and/or procedures, you will be responsible
for paying such penalty or fine.

 

7.ADDITIONAL AGREEMENTS

 

a.Information Technology. In order to utilize all the functionalities offered by
us, it may be necessary to install software onto a Member’s computer, tablet,
mobile device or other electronic equipment. In addition, a Member may request
that we troubleshoot problems a Member may have with respect to printing,
accessing the network connection or other issues. If we provide such services,
we will not be responsible for any damage to your equipment.



 

7

 

 

b.Network Connection. WeWork provides shared Internet access to Members via a
wireless network connection. Wired network connections are available for an
additional monthly fee. For those Members wishing to implement a private wired
network, WeWork may allow you to install a firewall device for your exclusive
access and use, subject to WeWork IT approval, and you will be responsible for
removal of the same. Prior to any such installation or removal, you shall
coordinate with the WeWork IT team to discuss the actual setup, appropriate
time, manner and means for such installation or removal and any additional fees
that may result from the request. To the extent that we incur any costs in
connection with such installation or removal, which are not otherwise paid by
you, we shall deduct such costs from the Service Retainer. You shall also be
responsible for any monthly fees incurred relating to your private, secured
wired network.

 

c.Waiver of Claims. To the extent permitted by law, you, on your own behalf and
on behalf of your Members, employees, agents, guests and invitees, waive any and
all claims and rights against us and our landlords at the Premises and our
affiliates, parents, and successors and each of our and their employees,
assignees, officers, agents and directors (collectively, the “WeWork Parties”)
resulting from injury or damage to, or destruction, theft, or loss of, any
property, person or pet, except to the extent caused by the gross negligence,
willful misconduct or fraud of the WeWork Parties.

 

d.Limitation of Liability. To the extent permitted by law, the aggregate
monetary liability of any of the WeWork Parties to you or your Members,
employees, agents, guests or invitees for any reason and for all causes of
action, will not exceed the total Membership Fees paid by you to us under this
Agreement in the twelve (12) months prior to the claim arising. None of the
WeWork Parties will be liable under any cause of action, for any indirect,
special, incidental, consequential, reliance or punitive damages, including loss
of profits or business interruption. You acknowledge and agree that you may not
commence any action or proceeding against any of the WeWork Parties, whether in
contract, tort, or otherwise, unless the action, suit, or proceeding is
commenced within one (1) year of the cause of action’s accrual. Notwithstanding
anything contained in this Agreement to the contrary, you acknowledge and agree
that you shall not commence any action or proceeding against any of the WeWork
Parties other than the WeWork Party you are directly contracting with hereunder
and the assets of such entity for any amounts due or for the performance of any
obligations in connection with this Agreement.

 

e.Indemnification. You will indemnify the WeWork Parties from and against any
and all claims, including third party claims, liabilities, and expenses
including reasonable attorneys’ fees, resulting from any breach or alleged
breach of this Agreement by you or your Members or your or their guests,
invitees or pets or any of your or their actions or omissions, except to the
extent a claim results from the gross negligence, willful misconduct or fraud of
the WeWork Parties.

You are responsible for the actions of and all damages caused by all persons and
pets that you, your Members or your or their guests invite to enter any of the
Premises, including but not limited to any vendors hired by you that enter the
Premises. You shall not make any settlement that requires a materially adverse
act or admission by us or imposes any obligation upon any of the WeWork Parties
unless you have first obtained our or the relevant WeWork Party’s written
consent. None of the WeWork Parties shall be liable for any obligations arising
out of a settlement made without its prior written consent.

 

f.Insurance. You are responsible for maintaining, at your own expense and at all
times during the Term, personal property insurance and commercial general
liability insurance covering you and your Members for property loss and damage,
injury to your Members and your Members’ guests or pets and prevention of or
denial of use of or access to, all or part of the Premises, in form and amount
appropriate to your business. In addition you are responsible for maintaining,
at your own expense and at all times during the Term, workers’ compensation
insurance providing statutory benefits in accordance with the law and employer’s
liability in an amount appropriate to your business. You will ensure that WeWork
and the landlord of the applicable Premises shall each be named as additional
insureds on your commercial general liability policy and that all insurance
policies shall include a clause stating that the insurer waives all rights of
recovery, under subrogation or otherwise, you may have against WeWork and the
landlord of the applicable premises. You shall provide proof of insurance upon
our request.

 

g.Pets. If the Office Space is in Premises designated by us to be one in which
pets are permitted, and if any Member plans on regularly bringing a pet into the
Office Space or otherwise into the Premises, we may require this Member to
produce proof of vaccination for such pet and evidence of compliance with
applicable local regulations. If any of your Members brings a pet into the
Premises, you will be responsible for any injury or damage caused by this pet to
other members or guests or other occupants of the Premises or to the property of
(i) WeWork or any employees, members or guests or (ii) the owner(s) or other
occupants of the Premises. None of the WeWork Parties will be responsible for
any injury to such pets. We reserve the right to restrict any Member’s right to
bring a pet into the Premises in our sole discretion.

 

h.Other Members. We do not control and are not responsible for the actions of
other Member Companies, Members, or any other third parties. If a dispute arises
between Member Companies, members or their invitees or guests, we shall have no
responsibility or obligation to participate, mediate or indemnify any party.



 

8

 

 

i.Third Party Services. Services do not include, and we are not involved in or
liable for, the provision of products or services by third parties (“Third Party
Services”) that you may elect to purchase in connection with your Membership,
including via the WeWork Services Store, even if they appear on your WeWork
invoice. Third Party Services are provided solely by the applicable third party
(“Third Party Service Providers”) and pursuant to separate arrangements between
you and the applicable Third Party Service Providers. These Third Party Service
Providers’ terms and conditions will control with respect to the relevant Third
Party Services. By adding a Member to the Member List, you are thereby
authorizing that Member to access and use the WeWork Services Store in
accordance with the terms of service available on our website.

 

j.Privacy. We collect, process, transfer and secure personal data about you and
your Members pursuant to the terms of our Privacy Policy, which can be found on
our website (www.wework.com/legal/privacy), and in accordance with all
applicable data protection laws. Note that you are not obligated to provide us
with personal information and any information collected by us will be provided
by you at your own will and with your explicit consent granted herein by
execution of this Agreement. You hereby (i) undertake, where necessary, to
obtain consent from such Member to the collection, processing, transferring and
securing of data described herein and (ii) confirm that you in fact collect and
process such Member’s personal data in accordance with applicable law.

 

8.ARBITRATION AND CLASS ACTION WAIVER

 

a.Governing Law. This Agreement and the transactions contemplated hereby shall
be governed by and construed under the law of the State of New York, U.S.A. and
the United States without regard to conflicts of laws provisions thereof and
without regard to the United Nations Convention on Contracts for the
International Sale of Goods.

 

b.Venue. Except that either party may seek equitable or similar relief from any
court of competent jurisdiction, any dispute, controversy or claim arising out
of or in relation to this Agreement, or at law, or the breach, termination or
invalidity of this Agreement, that cannot be settled amicably by agreement of
the parties to this Agreement shall be finally settled in accordance with the
arbitration rules of JAMS then in force, by one or more arbitrators appointed in
accordance with said rules. The place of arbitration shall be New York, New
York, U.S.A.

c.Proceedings; Judgment. The proceedings shall be confidential and in English.
The award rendered shall be final and binding on both parties. Judgment on the
award may be entered in any court of competent jurisdiction. In any action, suit
or proceeding to enforce rights under this Agreement, the prevailing party shall
be entitled to recover, in addition to any other relief awarded, the prevailing
party’s reasonable attorneys’ fees and other fees, costs and expenses of every
kind in connection with the action, suit or proceeding, any appeal or petition
for review, the collection of any award or the enforcement of any order, as
determined by the arbitrator(s) or court, as applicable. This Agreement shall be
interpreted and construed in the English language, which is the language of the
official text of this Agreement.

 

d.Class Action Waiver. Any proceeding to resolve or litigate any dispute in any
forum will be conducted solely on an individual basis. Neither you nor we will
seek to have any dispute heard as a class action or in any other proceeding in
which either party acts or proposes to act in a representative capacity. No
proceeding will be combined with another without the prior written consent of
all parties to all affected proceedings. You also agree not to participate in
claims brought in a private attorney general or representative capacity, or any
consolidated claims involving another person’s account, if we are a party to the
proceeding. YOU ARE GIVING UP YOUR RIGHT TO PARTICIPATE AS A CLASS
REPRESENTATIVE OR CLASS MEMBER ON ANY CLASS CLAIM YOU MAY HAVE AGAINST US
INCLUDING ANY RIGHT TO CLASS ARBITRATION OR ANY CONSOLIDATION OF INDIVIDUAL
ARBITRATIONS.

 

9.MISCELLANEOUS

 

a.Nature of the Agreement; Relationship of the Parties. Your agreement with us
is the commercial equivalent of an agreement for accommodation in a hotel. The
whole of the Office Space remains our property and in our possession and
control. We are giving you the right to share with us the use of the Office
Space so that we can provide the Services to you. Notwithstanding anything in
this Agreement to the contrary, you and we agree that our relationship is not
that of landlord-tenant or lessor-lessee and this Agreement in no way shall be
construed as to grant you or any Member any title, easement, lien, possession or
related rights in our business, the Premises, the Office Space or anything
contained in or on the Premises or Office Space. This Agreement creates no
tenancy interest, leasehold estate, or other real property interest. The parties
hereto shall each be independent contractors in the performance of their
obligations under this Agreement, and this Agreement shall not be deemed to
create a fiduciary or agency relationship, or partnership or joint venture, for
any purpose. You acknowledge and agree that you are entering into this Agreement
for the purposes of and in the course of your trade, business and/or profession,
and not as a consumer. Neither party will in any way misrepresent our
relationship.



 

9

 

 

b.Updates to the Agreement. Changes to membership and overage fees, will be
governed by Section 4(b) and 4(d) of this Agreement, respectively. We may from
time to time update this Agreement and will provide notice to you of these
updates. You will be deemed to have accepted the new terms of the Agreement
following the completion of two (2) full calendar months after the date of
notice of the update(s). Continued use of the Office Space or Services beyond
this time will constitute acceptance of the new terms.

 

c.Waiver. Neither party shall be deemed by any act or omission to have waived
any of its rights or remedies hereunder unless such waiver is in writing and
signed by the waiving party.

 

d.Subordination. This Agreement is subject and subordinate to our lease with our
landlord of the Premises and to any supplemental documentation and to any other
agreements to which our lease with such landlord is subject to or subordinate.
However, the foregoing does not imply any sublease or other similar relationship
involving an interest in real property.

 

e.Extraordinary Events. WeWork will not be liable for, and will not be
considered in default or breach of this Agreement on account of, any delay or
failure to perform as required by this Agreement as a result of any causes or
conditions that are beyond WeWork’s reasonable control, including without
limitation (i) any delays or changes in construction of, or WeWork’s ability to
procure any space in, any Premises, and (ii) any delays or failure to perform
caused by conditions under the control of our landlord at the applicable
Premises.

 

f.Severable Provisions. Each provision of this Agreement shall be considered
severable. To the extent that any provision of this Agreement is prohibited or
otherwise limited, this Agreement shall be considered amended to the smallest
degree possible in order to make the Agreement effective under applicable law.

g.Survival. Sections 1, 2(b), 4 (to the extent any payments remain outstanding),
5(d), 5(f), 5(g), 6(b), 7(a) through 7(f), 7(h), 8, and 9 and all other
provisions of this Agreement reasonably expected to survive the termination or
expiration of this Agreement will do so.



 

h.Notices. Any and all notices under this Agreement will be given via email, and
will be effective on the first business day after being sent. All notices will
be sent via email to the email addresses specified on the Membership Details
Form, except as otherwise provided in this Agreement. WeWork may send notices to
either (or both) the Primary Member or the Authorized Signatory, as WeWork
determines in its reasonable discretion. Notices related to the physical Office
Space, Premises, Members, other Member Companies or other issues in the Premises
should be sent by the Primary Member. Notices related to this Agreement or the
business relationship between you and WeWork should be sent by your Authorized
Signatory. In the event that we receive multiple notices from different
individuals within your company containing inconsistent instructions, the
Authorized Signatory’s notice will control unless we decide otherwise in our
reasonable discretion.

 

i.Headings; Interpretation. The headings in this Agreement are for convenience
only and are not to be used to interpret or construe any provision of this
Agreement. Any use of “including,” “for example” or “such as” in this Agreement
shall be read as being followed by “without limitation” where appropriate.
References to any times of day in this Agreement refer to the time of day in the
Office Space’s time zone.

 

j.No Assignment. Except in connection with a merger, acquisition, corporate
reorganization, or sale of all or substantially all of the shares or assets of
you or your parent corporation, you may not transfer or otherwise assign any of
your rights or obligations under this Agreement (including by operation of law)
without our prior consent. We may assign this Agreement without your consent.



 

10

 

 

k.Sanctions. You hereby represent and warrant that (i) during the term of this
Agreement you and your Members will comply with all applicable U.S. and non-U.S.
economic sanctions and export control laws and regulations, including but not
limited to the economic sanctions regulations implemented under statutory
authority and/or Executive Orders and administered by the U.S. Treasury
Department’s Office of Foreign Assets Control (“OFAC”) (31 C.F.R. Part 500 et
seq.), the U.S. Commerce Department’s Export Administration Regulations (15
C.F.R. Part 730 et seq.), the economic sanctions rules and regulations of the
European Council, United Kingdom, and EU Member States, and EU’s Dual-use
Regulation 428/2009 (collectively, “Trade Control Laws”); (ii) neither you nor
any of your Members, subsidiaries or affiliates, nor directors or officers is
(a) a citizen or resident of, an entity organized under the laws of, or
otherwise located in, a country subject to comprehensive territorial sanctions
maintained by OFAC (hereinafter referred to as “Sanctioned Countries”), (b)
identified on U.S. Government restricted party lists including the Specially
Designated Nationals List and Foreign Sanctions Evaders List administered by
OFAC; the Denied Parties List, Unverified List or Entity List maintained by the
U.S. Commerce Department Bureau of Industry and Security; or the List of
Statutorily Debarred Parties maintained by the U.S. State Department Directorate
of Defense Trade Controls, (c) a listed person or entity on the Consolidated
List of persons and entities subject to asset-freezing measures or other
sanctions maintained by the European Union, and by the Member States of the
European Union, or (d) a person or entity subject to asset-freezing measures or
other sanctions maintained by the United Kingdom’s HM Treasury (collectively
referred to herein as “Restricted Parties”); (iii) neither you nor any of your
Members, subsidiaries and/or affiliates are 50% or more owned, individually or
in the aggregate, directly or indirectly by one or more Restricted Parties or
otherwise controlled by Restricted Parties; (iv) less than 10% of your total
annual revenues are, and will continue to be for the duration of the Agreement,
generated from activities involving, directly or indirectly, one or more of the
Sanctioned Countries; and (v) neither you nor any of your Members will, at any
time during the Term, engage in any activity under this Agreement, including the
use of Services provided by WeWork in connection with this Agreement, that
violates applicable Trade Control Laws or causes WeWork to be in violation of
Trade Control Laws.

 

l.Anti-Money Laundering. You hereby represent and warrant that at all times you
and your Members have conducted and will conduct your operations in accordance
with all laws that prohibit commercial or public bribery and money laundering
(the “Anti-Money Laundering Laws”), and that all funds which you will use to
comply with your payments obligations under this Agreement will be derived from
legal sources, pursuant to the provisions of Anti-Money Laundering Laws. You
will provide us with all information and documents that we from time to time may
request in order to comply with all Anti-Money Laundering Laws.

m.Anti-Corruption Laws. Neither you nor any of your Members, your directors,
officers, employees, agents, subcontractors, representatives or anyone acting on
your behalf, (i) has, directly or indirectly, offered, paid, given, promised, or
authorized the payment of any money, gift or anything of value to: (A) any
Government Official or any commercial party, (B) any person while knowing or
having reason to know that all or a portion of such money, gift or thing of
value will be offered, paid or given, directly or indirectly, to any Government
Official or any commercial party, or (C) any employee or representative of
WeWork for the purpose of (1) influencing an act or decision of the Government
Official or commercial party in his or her official capacity, (2) inducing the
Government Official or commercial party to do or omit to do any act in violation
of the lawful duty of such official, (3) securing an improper advantage or (4)
securing the execution of this Agreement, (ii) will authorize or make any
payments or gifts or any offers or promises of payments or gifts of any kind,
directly or indirectly, in connection with this Agreement, the Services or the
Office Space. For purposes this section, “Government Official” means any
officer, employee or person acting in an official capacity for any government
agency or instrumentality, including state-owned or controlled companies, and
public international organizations, as well as a political party or official
thereof or candidate for political office.

 

n.Compliance with Laws. You hereby represent and warrant that at all times you
and your Members have conducted and will conduct your operations ethically and
in accordance with all applicable laws.

 

o.Brokers. You hereby represent and warrant that you have not used a broker or
realtor in connection with the membership transaction covered by this Agreement,
except as may be provided for in the WeWork broker referral program. You hereby
indemnify and hold us harmless against any claims arising from the breach of any
warranty or representation of this paragraph.

 

p.Counterparts and Electronic Signature. This Agreement may be executed in any
number of counterparts by either handwritten or electronic signature, each of
which when executed shall constitute a duplicate original, but all the
counterparts shall together constitute the one agreement, and each of which
counterparts may be delivered by emailing the other party to this Agreement
signed scanned document or electronically signed portable document format (pdf)
version of the contract (as applicable). Each party agrees to the execution of
this Agreement in this manner, and the parties acknowledge that execution in
this manner creates a binding contract between the parties on the Effective
Date.

 

q.Entire Agreement. This Agreement constitutes the entire agreement between the
parties relating to the subject matter hereof and shall not be changed in any
manner except by a writing executed by both parties or as otherwise permitted
herein. All prior agreements and understandings between the parties regarding
the matters described herein have merged into this Agreement.



 

11

 